Name: 87/5/EEC: Commission Decision of 10 December 1984 approving an addendum to the programme relating to the manufacture of processed fruit and vegetable products in Denmark pursuant to Council Regulation (EEC) No 355/77
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  economic policy
 Date Published: 1987-01-08

 Avis juridique important|31987D000587/5/EEC: Commission Decision of 10 December 1984 approving an addendum to the programme relating to the manufacture of processed fruit and vegetable products in Denmark pursuant to Council Regulation (EEC) No 355/77 Official Journal L 006 , 08/01/1987 P. 0030 - 0030*****COMMISSION DECISION of 10 December 1984 approving an addendum to the programme relating to the manufacture of processed fruit and vegetables products in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (87/5/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 6 May 1986 the Danish Government forwarded an addendum to the programme approved by Commission Decision 84/146/EEC (3) relating to the manufacture of processed fruit and vegetable products; Whereas the purpose of this addendum is to permit the further pursuit of the objectives defined in the original programme, including: - to increase processing capacity for the outdoor crop of vegetables, - to increase storage and processing capacity for semi-manufactured products, - to aid marketing facilities and the restructuring of the sector, in order to adapt supply to market requirements and thus enhance the market value of the products and improve producers' incomes; Whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains sufficient information, as required by Article 3 of Regulation (EEC) No 355/77, other than for non-Annex II products on which no decision can be taken at this stage, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the processed fruit and vegetable sector in Denmark; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Commitee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the manufacture of processed fruit and vegetable products, forwarded by the Danish Government on 6 May 1986, pursuant to Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1985, p. 4. (3) OJ No L 73, 16. 3. 1984, p. 78.